DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 07/05/2022 which amended claims 4-7, 9-10, 12 and 14-16 and cancelled claims 8 and 13. Claims 1-7, 9-12 and 14-16 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-7, 9-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious adding an index of each of the plurality of faces to a matrix corresponding to a size of the at least one representative image in accordance with a result of projecting the plurality of faces which configured the mesh data onto the at least one representative image; detecting at least one occluded face where another face is located between an obtaining pose included in the position information of the at least one representative image and vertexes included in the plurality of faces, among the plurality of faces, using an index added to the matrix.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 4, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious one or more processors configured to: add an index of each of the plurality of faces to a matrix corresponding to a size of the at least one representative image in accordance with a result of projecting the plurality of faces which configured the mesh data to the at least one representative image; detect at least one occluded face where another face is located between an obtaining pose included in the position information of the at least one representative image and vertexes included in the plurality of faces, among the plurality of faces, using an index added to the matrix.
These limitations in combination with the other limitations of claim 4 renders the claim non-obvious over the prior art of record.
Regarding Claim 7, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious generating updated mesh data obtained by updating the mesh data based on a result of intersecting at least one representative image and a plurality of faces which configured the mesh data before the detecting of at least one discontinuous face, wherein in detecting of at least one discontinuous face, at least one discontinuous face is detected from a plurality of faces which configures the updated mesh data.
These limitations in combination with the other limitations of claim 7 renders the claim non-obvious over the prior art of record.
Regarding Claim 12, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious one or more processors configured to: generate updated mesh data obtained by updating the mesh data based on a result of intersecting the at least one representative image and a plurality of faces which configures the mesh data; and detect at least one discontinuous face from a plurality of faces which configures the updated mesh data.
These limitations in combination with the other limitations of claim 12 renders the claim non-obvious over the prior art of record.

Hemani et al (US 2017/0140512) teaches a projection image compensating apparatus (Figure 1; System 100), comprising: 
a memory configured to store computer-readable instructions (see Paragraphs [0032] and [0063]); and
one or more processors (Figure 1; Communication Module 110, Detection Module 120, Enhancement Module 130 and Data Module 140) configured to execute the computer-readable instructions (see Paragraph [0024]) such that the one or more processors (Figure 1; Communication Module 110, Detection Module 120, Enhancement Module 130 and Data Module 140) are configured to:
acquire mesh data, at least one representative image, at least one supplementary image, and position information which is information about an obtaining pose of each image for an indoor space (see Paragraphs [0032]; wherein it is disclosed that the data module  receives and stores 3D models, temporary or permanent copies of intermittent or final products from detection module 120 or enhancement module 130, e.g., 2D images projected from 3D models or vertex information for geometry enhancement); 
detect at least one discontinuous face which does not have a pixel value corresponding to the at least one representative image in accordance with a predetermined reference, among a plurality of faces which configures the mesh data (see Paragraph [0033]; wherein it is disclosed that the detection module 120 projects the selected region of the 3D model or the entire 3D model into a 2D space to form a 2D image and detects pixels associated with an edge in the image. At a high level, detection module 120 identifies pixels in the 2D image where the image brightness changes sharply or has discontinuities); and 
extract pixel information which is information of a pixel value corresponding to the at least one discontinuous face from the at least one supplementary image (see Paragraphs [0033] and [0045]; wherein the detection module 120 identifies an edge strength value of a pixel of the image).

As it pertains to claim 1, the prior art of record fails to teach suggest or render obvious adding an index of each of the plurality of faces to a matrix corresponding to a size of the at least one representative image in accordance with a result of projecting the plurality of faces which configured the mesh data onto the at least one representative image; detecting at least one occluded face where another face is located between an obtaining pose included in the position information of the at least one representative image and vertexes included in the plurality of faces, among the plurality of faces, using an index added to the matrix.
As it pertains to claim 4, the prior art of record fails to teach suggest or render obvious one or more processors configured to: add an index of each of the plurality of faces to a matrix corresponding to a size of the at least one representative image in accordance with a result of projecting the plurality of faces which configured the mesh data to the at least one representative image; detect at least one occluded face where another face is located between an obtaining pose included in the position information of the at least one representative image and vertexes included in the plurality of faces, among the plurality of faces, using an index added to the matrix.
As it pertains to claim 7, the prior art of record fails to teach suggest or render obvious generating updated mesh data obtained by updating the mesh data based on a result of intersecting at least one representative image and a plurality of faces which configured the mesh data before the detecting of at least one discontinuous face, wherein in detecting of at least one discontinuous face, at least one discontinuous face is detected from a plurality of faces which configures the updated mesh data.
As it pertains to claim 12, the prior art of record fails to teach suggest or render obvious one or more processors configured to: generate updated mesh data obtained by updating the mesh data based on a result of intersecting the at least one representative image and a plurality of faces which configures the mesh data; and detect at least one discontinuous face from a plurality of faces which configures the updated mesh data.
The dependent claims, claims 2-3, 5-6, 9-11 and 14-16, are likewise allowable by virtue of their dependency upon allowable independent claims 1, 4, 7 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882